DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-5, 7-10, 13, 15-18, 24-26 and 31 in the reply filed on 8/8/2022 is acknowledged.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Objections
Claim 31 is objected to because of the following informalities:  after line 28, there is an errant period (anion exchange membrane.).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first electrolyte."  There is insufficient antecedent basis for this limitation in the claim.
It is noted that claim 3 should be dependent from claim 2 as claim 2 introduces “a first electrolyte.”
For the purpose of examination it will be assumed that claim 3 is dependent from claim 2.
Claim 5 recites the limitation "the first gas volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that claim 5 should be dependent from claim 4 as claim 4 introduces “a first gas volume.”
For the purpose of examination it will be assumed that claim 5 is dependent from claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 13, 15-18, 24-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0218036 of Sargent et al in view of US 2018/0291515 of Han et al.
As to claims 1, 13, 15, 16, 17 and 18, Sargent teaches an electrolytic system for electrochemical reduction of carbon dioxide (Sargent, [0062]), the system comprising:
an anode (Sargent, [0057], [0064] and [0186]); 
a cathode in electrical communication with the anode (Sargent, [0057] and [0186]), the cathode comprising: 
a first current collector (Sargent, [0034] – [0039]); 
a porous gas-diffusion membrane having a first side and a second side; wherein the porous gas-diffusion membrane is permeable to CO2 (Sargent, [0020] – [0029] and [0049]); 
an electrocatalyst layer adjacent to the second side of the gas- diffusion membrane and in electrical communication with the first current collector (Sargent, [0005] – [0018]); the electrocatalyst layer comprising: 
an electrically conductive catalyst (Sargent, [0018]); and 2 of 14Appl. No. 16/925,833Atty Ref. 338412: 61-20 US Office Action of June 14, 2022 Response dated August 8, 2022
an anion exchange membrane adjacent to the electrocatalyst layer and positioned between the anode and the cathode; wherein anion exchange membrane is characterized by anion conductivity and the cathode is in ionic communication with the anode via the anion exchange membrane (Sargent, [0186]).
As stated within Sargent, there is an anode adjacent to an anion exchange membrane. A cathode is on the opposite side of the membrane such that the cathode includes a gas-diffusion membrane with a catalyst thereon and a current collector.
Sargent does not teach a selectivity-determining organic material attached to at least a portion of the electrically conductive catalyst.
Han teaches of CO2 reduction systems utilizing a cathode therein (Han, [0006]).
Han additionally teaches the cathode comprises a selectivity-determining layer on an electron conductor (cathode catalyst) to shift the products to C[Symbol font/0xB3]2 products and away from methane (Han, [0004], [0006] and [0020]).
Han teaches the selectivity layer can comprise components such as FX3B or FX3F, thus disclosing examples comprising claims 13, 15, 16, 17 and 18 (Han, [0032] and [0042]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sargent as per Han so as to incorporate a selectivity-determining layer on the cathode catalyst to shift products to higher carbon compositions for use as fuels and chemical precursors.
As to claim 2, Sargent in view of Han teaches to the system of claim 1.
Sargent additionally teaches a first electrolyte in contact with the anode and the anion exchange membrane between the first electrolyte and the cathode (Sargent, [0186]).
As to claim 3, Sargent in view of Han teaches to the system of claim 2.
Sargent also teaches the first electrolyte is alkaline, thus having the desired pH range (Sargent, [0055] and Table 2).
As to claim 4, Sargent in view of Han teaches to the system of claim 1.
Sargent additionally teaches a first gas volume adjacent to the first side of the porous gas-diffusion membrane; wherein the first gas volume is in operable contact with the gas-diffusion membrane such that CO2 from the first gas volume can penetrate into the first side of the gas-diffusion membrane and such that a product gas can enter the first gas volume from the gas-diffusion membrane (Sargent, [0186]).
As to claim 5, Sargent in view of Han teaches to the system of claim 4.
It is noted that claim 5 does not include any new structural components of the system. The limitations are towards how the system is used, thus is intended use (see MPEP 2114 I and II). Additionally the flow pattern and reactivity is shown as per Fig. 1A.

    PNG
    media_image1.png
    408
    423
    media_image1.png
    Greyscale

As to claim 7, Sargent in view of Han teaches to the system of claim 1.
Sargent additionally teach the catalyst comprises copper (Sargent, [0018]).
As to claims 8-10, Sargent in view of Han teaches to the system of claim 1.
Sargent additionally teaches the gas-diffusion membrane is hydrophobic, being comprised of a fluorocarbon polymer (Sargent, [0020] – [0023]).
Sargent additionally teaches the gas-diffusion membrane has pores between 0.1 to 2 µm and a thickness between 20 to 500 µm (Sargent, [0024] and [0027]), thus deeming obvious the claimed ranges.
As to claims 21, 24 and 25, Sargent in view of Han teach to the system of claim 1.
 It is noted these claims does not include any new structural components of the system. The limitations are towards how the system is used, thus is intended use (see MPEP 2114 I and II). As the components of the system are disclosed, they would have the same properties. 
It is further noted that Han discloses selectivity above 72% for C[Symbol font/0xB3]2 products (Han, [0020]).

As to claim 26 Sargent teaches a porous gas-diffusion membrane assembly comprising:
a gas-diffusion membrane having a first and a second side (Sargent, [0021]); and 
an electrocatalyst layer adjacent to the second side of the membrane (Sargent, [0020]).
Sargent does not teach the electrocatalyst layer includes a selectivity-determining organic material attached to at least a portion of the electrically conductive catalyst.
Han teaches of CO2 reduction systems utilizing a cathode therein (Han, [0006]).
Han additionally teaches the cathode comprises a selectivity-determining layer on an electron conductor (cathode catalyst) to shift the products to C[Symbol font/0xB3]2 products and away from methane (Han, [0004], [0006] and [0020]).
Han teaches the selectivity layer can comprise components of the desired oligomer structure (Han, [0029] – [0044]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sargent as per Han so as to incorporate a selectivity-determining layer on the cathode catalyst to shift products to higher carbon compositions for use as fuels and chemical precursors.

As to claim 31, Sargent teaches a method for reducing CO2 (Sargent, Abstract) the method comprising:
applying a voltage between an anode and a cathode of the electrolytic system (Sargent, [0186] – [0196]); wherein the electrolytic system comprises: 
the anode (Sargent, [0186]); 
the cathode in electrical communication with the anode (Sargent, [0186]), the cathode comprising: 
a first current collector (Sargent, [0005] – [0018] and [0186]); 11 of 14Appl. No. 16/925,833Atty Ref. 338412: 61-20 US Office Action of June 14, 2022Response dated August 8, 2022
a porous gas-diffusion membrane having a first side and a second side (Sargent, [0019] – [0020]);
wherein the porous gas-diffusion membrane is permeable to CO2 (Sargent, [0186]); 
an electrocatalyst layer adjacent to the second side of the gas-diffusion membrane and in electrical communication with the first current collector (Sargent, [0005] – [0020] and [0186]); the electrocatalyst layer comprising: 
an electrically conductive catalyst (Sargent, [0018]); and 
an anion exchange membrane adjacent to the electrocatalyst layer and positioned between the anode and the cathode (Sargent, [0186]); wherein anion exchange membrane is characterized by anion conductivity and the cathode is in ionic communication with the anode via the anion exchange membrane (Sargent, [0186]);
delivering the CO2 gas to the first side of the gas-diffusion membrane such that the CO2 gas diffuses through the gas-diffusion membrane to the electrocatalyst layer (Sargent, [0186]);
reducing the CO2 gas at the electrocatalyst layer to produce at least one product gas at the electrocatalyst layer, the at least one product gas having a composition comprising at least two carbon atoms (C[Symbol font/0xB3]2) (Sargent, [0092], [0186] and [0190]); and12 of 14Appl. No. 16/925,833Atty Ref. 338412: 61-20 US Office Action of June 14, 2022 Response dated August 8, 2022 
removing the at least one product gas from the gas-diffusion membrane (Sargent, Fig. 1A).

    PNG
    media_image1.png
    408
    423
    media_image1.png
    Greyscale


Sargent does not teach the electrocatalyst layer comprises a selectivity-determining organic material attached to at least a portion of the electrically conductive catalyst such that the organic material increases the selectivity for the product produced.
Han teaches of CO2 reduction systems utilizing a cathode therein (Han, [0006]).
Han additionally teaches the cathode comprises a selectivity-determining layer on an electron conductor (cathode catalyst) to shift the products to C[Symbol font/0xB3]2 products and away from methane (Han, [0004], [0006] and [0020]).
Han teaches the selectivity layer can comprise components of the desired oligomer structure (Han, [0029] – [0044]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sargent as per Han so as to incorporate a selectivity-determining layer on the cathode catalyst to shift products to higher carbon compositions for use as fuels and chemical precursors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759